DETAILED ACTION
This Action is in response to Applicant’s response filed on 02/10/21.  Claims 1-9 are still pending in the present application.  This Action is made FINAL.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection in view of Haas (US 10,295,704 B2).


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2011/0115920 A1) in view of Haas (US 10,295,704 B2).

Consider claims 1 and 8-9, Wang discloses an image analysis device (Fig. 1) comprising: 
[claim 9: non-transitory computer readable recording medium for storing an image analysis program for causing a computer to execute: (paragraph 5)]
a plurality of process executors (Fig. 1, Elements 150, 160) configured to be capable of executing different processes on an image inputted from a data acquiring device (Fig. 1, Elements 150, 160 correspond to background tracking module and a non-background tracking module.  Note that, even when Fig. 1 labels both of them as Non-Background Tracking Modules, Para [0023] clearly proves this to be a misspelling and specifies that module 150 is a Background Tracking Module and module 160 is a Non-Background Tracking Module.  Each of these modules are responsible for carrying out different processes and are, thus, considered analogous to process execution units.  Fig. 1 further shows the several processes that each of these modules carry out with respect to an image captured via image capturing unit device 110); 
an analyzer (Fig. 1, Element 130) configured to analyze, on the basis of the image, a variation of the image caused by an external environment (Fig. 1, Element 130 and Para [0025-0026] describe how a crowd density of targets in the acquired image is calculated.  Since crowd density can vary based on number of targets in a given image, then the crowd density is considered an external variation.  Note that Para [0011] further states that environmental variations can take place which would subsequently determine the tracking mode (i.e. claimed process execution unit) being selected); and 
a process selector (Fig. 1 Element 140 and para [0038]) configured to select, on the basis of the analyzed variation, at least one process executor from the plurality of executors (Note that, per Para [0027], [0030], comparison module 140 compares the crowd density calculated by element 130 to a predefined threshold.  If the calculated crowd density is less than the predefined threshold, then the Background Tracking Module 150 is used to track the targets in the images.  On the other hand, if the crowd density calculated by element 130 is greater than or equal to the predefined threshold, then the Non-Background Tracking Module 160 is used to track the targets in the images.  Therefore, the use of one module or the other (i.e. claimed process execution units) is being selected by the comparison module based on the crowd density calculated by Element 30 and how this value compares to the predefined threshold).
Wang fails to specifically disclose the external environment is an installation position of the data acquiring device and surrounding weather of the data acquiring device.
In related art, Haas discloses an external environment is an installation position of the data acquiring device and surrounding weather of the data acquiring device.  (see abstract; col. 1, lines 27-54; also see figures 1-3 and associated text)
 

Consider claim 6, Wang, as modified by Haas, discloses the claimed invention wherein  an intelligent camera (para [0024], Examiner views the IP camera to be the same as intelligent camera) incorporating: acquirer (Para [0024], “…the image capturing device 110 captures a video stream of a plurality of image (step S210), wherein the image capturing device 110 is a surveillance equipment”…) configured to acquire an image (Fig. 2, step S210); and a picture processor (Fig. 1, the same as image capturing device or image analysis device as recited herein) configured to operate as the image analysis device.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Haas and in further view of Nozaki (US 2009/0135269 A1).

Consider claim 7, Haas, as modified by Wang, discloses the claimed invention except for wherein a face authentication device comprising: a database configured to register reference features indicative of features of faces of persons to be authenticated; a face detector configured to detect a face from the image; a feature extractor configured to extract a feature of the detected face; and a collator configured to collate the extracted feature with the reference features to carry out face authentication. 

 (Fig. 1 illustrates a face authentication device) comprising: a database (Fig. 1, para[0115], the face registration memory 27) configured to register reference features indicative of features of faces of persons to be authenticated (abstract: “…A face recognizing data generating section extracts feature points of the face”; para[0115] “The face recognizing data generated by the face recognizing section 32 of the CPU 26 is recorded in the face registration memory 27.”); a face detector (Fig. 1, face detecting section 31) configured to detect a face (para [0111] “…The face detecting section 31, for example, extracts feature points from the moving image data or the shooting image data and detects the face area of a subject,…) from the image; a feature extractor configured to extract a feature of the detected face (Fig. 1, Para [0111]“…The face detecting section 31 extracts the face area by feature point extracting processing…); and a collator (Fig. 1, CPU 26 sorts registered persons in a predetermined order) configured to collate the extracted feature with the reference features to carry out face authentication (para[0274] “…the CPU 26 is able to automatically set a priority level by sorting registered persons in an ascending order or a descending order…”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nozaki into the teachings of Wang and Haas to effectively generate face recognizing data on a target person.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665